Title: To Alexander Hamilton from William C. Bentley, 26 December 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir.
            Richmond Decr. 26th. 1799
          
          Agreeably to instruction from you, I have caused to be made Eagles & Cockades for my Regiment, and the accounts forwarded to Tench Francis Esqr. for payment; the Account for Eagles was yesterday returned to me; payment having been refused by Mr. Francis. Perhaps he is not apprized of Your having given instruction to provide them, I will thank you to write to him on the Subject.
          I shall direct the Paymaster to take up the Acct. and present it again to Mr. Francis for payment.
          With great consideration, I am Sir Your Mo: Obt.
          
            W. Bentley
          
          Genl Hamilton
        